DETAILED ACTION
This Action is in consideration of the Applicant’s response on April 1, 2021.  Claims 1, 3, 4, 8, 10, 11, 15, 17, and 18 are amended by the Applicant.  Claims 1 – 20, where Claims 1, 8, and 15 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 1, 2021 has been entered.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jun Li via telephone on April 30, 2021 and via email on May 5, 2021.
The application has been amended as follows: See attached claim amendments.

Allowable Subject Matter
Claims 1, 2, 4 – 9, 11 - 16, and 18 – 20 are allowed.


the prior art does not disclose or suggest of a security server receiving security confidence data of a vehicle from a hardware security processor connected to system bus of the vehicle, where the data traffic pattern information comprises information of frequencies or sizes of data exchanged between the components connected to the system bus, determining a security confidence score of the vehicle comprising determining, at the security server, a security confidence score of the vehicle, wherein the determining the security confidence score comprises: determining a version factor based on version information of a software code executing on a component of the vehicle, determining a diagnostic data factor based on diagnostic data information of the vehicle, determining a data traffic factor based on the data traffic pattern information, and calculating the security confidence score based on the version factor, the diagnostic data factor, and the data traffic factor, and in response to a query from a different vehicle, transmitting the confidence score of the vehicle to the different vehicle in the particular manner and combinations claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on (571) 272-4006.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/TAE K KIM/Tae K. Kim
Primary Examiner, Art Unit 2492